Case 2:21-cv-02996-PD Document 21 Filed 08/26/21 Page 1 of 2 Page ID #:53



     TRACY L. WILKISON
 1   Acting United States Attorney                                       JS-6
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     CEDINA M. KIM
 4   Assistant United States Attorney
     Senior Trial Attorney, Civil Division
 5   MARGARET BRANICK-ABILLA, CSBN 223600
     Special Assistant United States Attorney
 6         Social Security Administration
           160 Spear Street, Suite 800
 7         San Francisco, CA 94105
 8         Telephone: (510) 970-4809
           Facsimile: (415) 744-0134
 9         Email: Margaret.Branick-Abilla@ssa.gov
     Attorneys for Defendant
10
11                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
     VIANNE JUANICIA CARRILLO,                       ) Case No. CV21-2996-PD
14
                                                     )
            Plaintiff,
15                                                   ) JUDGMENT
16                  v.                               )
                                                     )
17   KILOLO KIJAKAZI, Acting                         )
18   Commissioner of Social Security,1               )
                                                     )
19          Defendant.
                                                     )
20                                                   )
21
     ///
22
23   ///

24   ///

25
26
27   1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
     to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for
28   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by
     reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).



                                                     -1-
Case 2:21-cv-02996-PD Document 21 Filed 08/26/21 Page 2 of 2 Page ID #:54




 1        Having approved the parties’ Stipulation to Remand Pursuant to Sentence
 2   Four of 42 U.S.C. § 405(g) and to Entry of Judgment, THE COURT ADJUDGES
 3   AND DECREES that judgment is entered for Plaintiff.
 4
 5
     DATED: August 26, 2021
 6
                                        HON. PATRICIA DONAHUE
 7                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          -2-
